[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus Bar Assn. v. Watson, Slip Opinion No. 2015-Ohio-4613.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4613
                    COLUMBUS BAR ASSOCIATION v. WATSON.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Columbus Bar Assn. v. Watson, Slip Opinion No.
                                   2015-Ohio-4613.]
Attorneys—Misconduct—Failing to deposit retainers in client trust account—
        Charging a clearly excessive fee—Prior discipline—Indefinite suspension.
   (No. 2015-0593—Submitted May 20, 2015—Decided November 10, 2015.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-063.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, David Charles Watson Jr. of Columbus, Ohio, Attorney
Registration No. 0025989, was admitted to the practice of law in Ohio in 1985. In
August 2012, we found that he had committed multiple violations of the Rules of
Professional Conduct regulating client trust accounts, and we sanctioned him with
a one-year suspension, fully stayed on conditions, including that he enter into a
                            SUPREME COURT OF OHIO




contract with the Ohio Lawyers Assistance Program (“OLAP”) and serve a period
of monitored probation. See Columbus Bar Assn. v. Watson, 132 Ohio St. 3d 496,
2012-Oho-3830, 974 N.E.2d 103, ¶ 15. Watson completed his OLAP contract in
February 2014, but he remains on probation.
        {¶ 2} In September 2014, relator, Columbus Bar Association, charged him
with additional misconduct involving two client matters. Upon review of the
parties’ stipulations and evidence presented at a hearing before a three-member
panel of the Board of Professional Conduct, the board issued a report finding that
Watson had violated two Rules of Professional Conduct and recommending that
we indefinitely suspend him from the practice of law, with his reinstatement
subject to several conditions. Neither party has filed objections to the report and
recommendation.
        {¶ 3} Upon our independent review of the record, we accept the board’s
findings of misconduct and agree that an indefinite suspension is appropriate in
this case.
                                   Misconduct
        {¶ 4} From January 2011 through November 2012, Watson represented
Patricia Musetti-Antivero and Juan Antivero in a dispute regarding their
ownership of real property. The Antiveros initially paid Watson a $500 retainer,
which he deposited into his general business account rather than his client trust
account.     Over the ensuing months, the Antiveros gave Watson three more
checks, which a stipulation in this case characterized as payment for “mostly
unearned retainers,” but Watson failed to deposit any of those funds into his client
trust account.     The Antiveros eventually became dissatisfied with his
representation and filed a grievance with relator. Watson and the Antiveros
agreed to arbitrate their dispute, which resulted in Watson refunding $3,862 to
them. Watson stipulated and the board found that by failing to properly deposit
the funds he received from the Antiveros into his client trust account, he violated




                                         2
                               January Term, 2015




Prof.Cond.R. 1.15(a) (requiring a lawyer to hold the property of clients in an
interest-bearing client trust account, separate from the lawyer’s own property).
       {¶ 5} In a separate matter, John and Lynn Adams retained Watson to
represent them as potential creditors in a bankruptcy case. In June 2012, the
Adamses paid Watson a $3,500 retainer, but he failed to deposit the funds into his
client trust account. Watson filed two documents on the Adamses’ behalf: a
proof of claim, which Watson stipulated could have been prepared by a
nonlawyer, and a two-page objection to the debtor’s plan, which was based on
incorrect information mistakenly obtained from a different, unrelated case.
Notwithstanding the error, the bankruptcy court overruled the objection because
Watson had failed to appear as counsel. Based on this conduct, the parties
stipulated and the board found that Watson violated Prof.Cond.R. 1.5(a)
(prohibiting a lawyer from charging or collecting a clearly excessive fee) and
1.15(a).
       {¶ 6} We agree with these findings of misconduct.
                                     Sanction
       {¶ 7} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated and
the sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96
Ohio St. 3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Gov.Bar R. V(13). However, because each disciplinary case is unique,
we are not limited to the factors specified in Gov.Bar R. V(13) and may take into
account all relevant factors in determining which sanction to impose.
       {¶ 8} The board found three aggravating factors:         Watson has prior
discipline, he had a selfish motive, and he engaged in multiple offenses. See
Gov.Bar R. V(13)(B)(1), (2), and (4). As mitigating factors, the board found that
Watson made a timely, good-faith effort to make restitution in the Antivero




                                         3
                             SUPREME COURT OF OHIO




matter, made full and free disclosure to the board, and had a cooperative attitude
toward these proceedings. See Gov.Bar R. V(13)(C)(3) and (4).
       {¶ 9} To support its recommendation of an indefinite suspension, the
board cited Medina Cty. Bar Assn. v. Malynn, 142 Ohio St. 3d 435, 2014-Ohio-
5261, 32 N.E.3d 422, and Dayton Bar Assn. v. Hunt, 135 Ohio St. 3d 386, 2013-
Ohio-1486, 987 N.E.2d 662. In Malynn, we indefinitely suspended an attorney
for neglecting a client matter and charging an improper nonrefundable fee. We
had previously disciplined the attorney for neglecting multiple client matters and
other violations, and we noted that an additional aggravating circumstance was
the fact that he had engaged in the misconduct in his later case while he was being
investigated for substantially similar conduct in his first disciplinary case. See
Malynn at ¶ 1, 9. In Hunt, we indefinitely suspended an attorney for engaging in
a pattern of neglect and committing other violations, and he likewise had a prior
disciplinary sanction for similar misconduct. See Hunt at ¶ 4, 12.
       {¶ 10} Watson’s misconduct did not rise to the level of the neglect in
Malynn or Hunt, but similar to the attorneys in those cases, Watson has
demonstrated a pattern of the same misconduct in two separate disciplinary
matters—namely, repeatedly failing to deposit client funds into his trust account.
And even worse, when he engaged in the misconduct at issue here, his prior
disciplinary case was either pending or he had already been placed on probation.
In addition, the board expressed other concerns about Watson’s future ability to
practice law in Ohio. First, the board noted that Watson had not refunded any of
the Adamses’ retainer, although he admitted that he had charged them an
excessive fee. Second, and more important, the board concluded that based on
Watson’s own testimony at the disciplinary hearing, there are serious doubts
about his ability to effectively and ethically practice law. Specifically, the board
cited Watson’s testimony acknowledging that he was no longer practicing law,
that during his years of practice he lacked administrative skills and had let his ego




                                         4
                                January Term, 2015




get the best of him, and that his return to the practice of law, if he chooses to
attempt to do so, should occur only if he meets certain conditions.
       {¶ 11} We have repeatedly recognized that the purpose of disciplinary
sanctions is not to punish the offender but to protect the public.          See, e.g.,
Disciplinary Counsel v. O’Neill, 103 Ohio St. 3d 204, 2004-Ohio-4704, 815
N.E.2d 286, ¶ 53. Based on the record here—including Watson’s repeated ethical
infractions, despite prior discipline, and his own testimony—we agree with the
board that an indefinite suspension, with conditions on any potential
reinstatement, will best protect the public. Accordingly, we adopt the board’s
recommended sanction.
                                      Conclusion
       {¶ 12} For the reasons explained above, David Charles Watson Jr. is
indefinitely suspended from the practice of law in the state of Ohio. Any future
reinstatement is conditioned upon Watson (1) adjusting the fee in the Adams
matter to the reasonable satisfaction of the parties or, in the alternative, submitting
the matter to fee-dispute resolution, (2) reimbursing the Lawyers’ Fund for Client
Protection for sums paid, if any, as a result of his charging the Adamses an
excessive fee, (3) successfully completing the probation imposed in his previous
disciplinary case, and (4) complying with all the reinstatement requirements of
Gov.Bar R. V(25). Costs are taxed to Watson.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                _________________
       Robert J. Morje, Bruce A. Campbell, Bar Counsel, and A. Alysha Clous,
Assistant Bar Counsel, for relator.
       John M. Gonzales, for respondent.
                                _________________




                                          5